This was a replevin action brought for the purpose of recovering the possession of certain personal property. The cause was tried to the court without a jury, and resulted in findings of fact to the effect that the title and the right to the possession of the property in question was in the defendant, the Union Warehouse and Milling Company. A judgment was entered dismissing the action, from which the plaintiff appeals.
[1] No bill of exceptions or statement of facts has been brought to this court, and the only question therefore is whether the findings support the judgment. This has been so often held that it is unnecessary here to assemble the cases.
The trial court found as follows:
"That the title to the personal property described in plaintiff's complaint to wit: One (1) 14 ft. McCormick header with platform draper and one (1) P.  O. gang plow, which said property is now in the custody of the *Page 558 
sheriff of Douglas county, Washington, is in the defendant, Union Warehouse and Milling Company, and that said defendant is entitled to the immediate possession of same; said defendant, Union Warehouse and Milling Company being given leave upon oral motion made in open court in the trial of said cause to amend its answer on file herein to conform to the facts as shown by the testimony.
                                  "III.
"That plaintiff, M.E. Lovette, has failed to establish ownership of the property described in his complaint on file herein or any part thereof."
If these facts are true, and they must be taken to be such, it follows that the judgment should be affirmed.
TOLMAN, C.J., MITCHELL, MACKINTOSH, and PARKER, JJ., concur.